Citation Nr: 0001084	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for macular scar of 
the right eye, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
bilateral herniorrhaphy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran had active duty from June 1968 to April 1971.

In correspondence received by the Department of Veterans 
Affairs (VA) Regional Office (RO) in June 1999 and by the 
Board in August 1999, from the veteran's newly appointed 
service representative, a hearing before a member of the 
Board of Veterans' Appeals (Board) either sitting in the RO 
or by videoconference was requested.  To ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before the Board.  The veteran's 
representative should be requested to 
clarify with the veteran whether such 
hearing is desired before a member of the 
Board sitting in the RO (Travel Board 
hearing) or by videoconference with the 
Board member sitting in Washington, DC., 
and the hearing should be scheduled 
accordingly.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



